                Case 2:19-cv-04749-KS Document 3 Filed 05/31/19 Page 1 of 1 Page ID #:16
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Nicholas M. Wajda
 Wajda Law Group, APC
 11400 West Olympic Boulevard, Suite 200M
 Los Angeles, CA 90064
 Telephone: (310) 997-0471




 ATTORNEY(S) FOR:    Plaintiff
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
ALIM VASQUEZ,                                                                 CASE NUMBER:


                                                                                                     2:19-cv-04749
                                                              Plaintiff(s),
                                     v.
SWIFT FUNDS, LLC and TRANSUNION, LLC,
                                                                                             CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                  ALIM VASQUEZ
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                                 PARTY                                                  CONNECTION / INTEREST
Alim Vasquez                                                                  Plaintiff
Swift Funds, LLC                                                              Defendant
TransUnion, LLC                                                               Defendant
Wajda Law Group, APC                                                          Attorney for Plaintiff




         5/31/2019                                         /s/ Nicholas M. Wajda
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Nicholas M. Wajda


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
